DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-24 are currently pending. Applicant has elected without traverse Group I claims 1-6 and Species i claim 2. Claims 3 and 7-24 have been withdrawn as being drawn to a non elected invention. Claims 1-2 and 4-6 are under examination. This office action is in response the amendment filed on 07/11/2022. 
Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 1-6 and Species I claim 2 in the reply filed on 07/11/2022 is acknowledged.
Claims 3 and 7-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.
Claim Interpretation
4.	Concerning claim 1 the indication of “a ketone” is interpreted to be a carbonyl group that is attached to 2 carbon atoms, and can not be an ester, an amide, a urethane, urea or aldehyde group. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (Johnson, Jeremiah A. et al “Drug-Loaded, Bivalent-Bottle Brush Polymers by Graft though ROMP” 2010 Macromolecules, 43, 10326-10335).
Concerning claims 1-2 Johnson teaches a bottle brush polymer  (pg 10327 Figure 1) and further teaches that the bottle brush polymer is made by a reaction of  (pg 10331 Scheme 4)

    PNG
    media_image1.png
    610
    1162
    media_image1.png
    Greyscale

When the Dox drug is used this result in the claimed bottle brush structure where the DOX moiety which is a part of the brush includes a ketone group, and the brush also includes a polyethylene glycol hydrophilic segment, and a terminal group of OH which would be capable of adhesive to a surface and so would be a surface adhesive terminal group. 
Concerning claim 6 Johnson teaches that the bottle brush polymer structure has structure of (pg 10327 Figure 1)

    PNG
    media_image2.png
    575
    549
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    216
    305
    media_image3.png
    Greyscale

This structure indicates that the drug molecule, which as is indicated above can include a ketone group,  is overall closer to the polymer backbone than the hydrophilic segment which is indicated to stretch out significantly farther from the polymer backbone than the drug molecule. 
As such the structure taught by Johnson will have the claimed structure. 

Allowable Subject Matter
6.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggests the claimed composition having a bottle brush polymer with brushes including a ketone, a hydrophilic segment and a surface adhesive terminal group which is a hydroxyaryl moiety or which comprises a catechol.

Conclusion
7.	Claims 1-2 and 6 are rejected. Claims 4-5 are objected to as being dependent from a rejected base claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763